Citation Nr: 0622556	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-36 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from December 1973 to 
January 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the claim.

The veteran provided testimony at a hearing before the 
undersigned in June 2006, a transcript of which is of record.

For the reasons detailed below, the Board finds that 
additional development is required in this case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

As an additional matter, the Board notes that the veteran 
also initiated an appeal on the issues of entitlement to a 
rating in excess of 10 percent for a right knee disorder, and 
for a rating in excess of 20 percent for degenerative 
arthritis of the cervical and lumbar spines.  These claims 
were addressed by separate Statements of the Case (SOCs) 
promulgated in September 2004.  However, on his October 2004 
VA Form 9 (Appeal to the Board), the veteran stated he was 
only appealing the sleep apnea claim.


REMAND

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that additional 
development is necessary in order to comply with the duty to 
assist.

The record reflects that the RO denied the veteran's claim 
because the condition was not shown in the service medical 
records.  Granted, there was no diagnosis of sleep apnea 
during active service.  In fact, the first competent medical 
evidence of the disability appears to be records dated in 
February 2002, approximately 9 years after his separation 
from active service.  However, the veteran has asserted that 
his in-service treatment for sinus problems were actually 
indicative of his sleep apnea.

The service medical records contain numerous incidents of 
treatment for upper respiratory problems, and include 
findings of allergic rhinitis, sinusitis, and upper 
respiratory infection.  Further, he is service connected for 
sinusitis.  Nevertheless, no competent medical evidence is of 
record which addresses the etiology of the veteran's sleep 
apnea, to include whether it was related to his in-service 
treatment for respiratory problems.

The Board also finds it significant that the February 2002 
records indicate the apnea was first noted after successful 
treatment of the veteran's sinusitis with the medications 
Biaxin and Advair.  As such, it suggests the apnea may have 
developed secondary to the veteran's service-connected 
sinusitis.  See 38 C.F.R. § 3.310(a) (service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.).  
Nevertheless, as with the in-service respiratory problems, 
there is no competent medical evidence which addresses this 
possible etiology for the sleep apnea.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.); Charles v. 
Principi, 16 Vet. App. 370 (2002).  In light of the 
foregoing, the Board concludes that a remand is necessary in 
order to accord the veteran a medical examination which 
addresses the etiology of his sleep apnea.

Since the Board has determined that a new examination is 
necessary in the instant case, the appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for increase, the claim shall be denied.

The Board further observes that after this case was certified 
and transferred to the Board, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Inasmuch it has already determined that a remand is required 
in this case, the Board concludes that the RO should also 
provide the necessary notification to the veteran to comply 
with the Court's holding in Dingess/Hartman.

The RO should also undertake any additional development 
and/or notification deemed necessary for a full and fair 
adjudication of this case.




For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish potential 
disability rating(s) and effective 
date(s) should service connection be 
established, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should also obtain the names 
and addresses of all medical care 
providers who have recently treated the 
veteran for his sleep apnea.  After 
securing any necessary release, the RO 
should obtain these records.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
examination to evaluate the current 
nature and etiology of his sleep apnea.  
The claims folder should be made 
available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  Following examination of the 
veteran, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran's sleep 
apnea is directly related to his active 
service, to include his treatment for 
upper respiratory problems therein.  The 
examiner should also express an opinion 
as to whether it is at least as likely as 
not that the veteran's sleep apnea was 
caused or aggravated by his service-
connected sinusitis.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal remain denied, the 
appellant and his representative should be furnished a 
Supplemental SOC (SSOC), which addresses all of the evidence 
obtained since the September 2004 SOC, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
William R. Steyn 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





